Name: Commission Implementing Regulation (EU) No 836/2014 of 31 July 2014 amending Regulation (EC) No 889/2008 laying down detailed rules for the implementation of Council Regulation (EC) No 834/2007 on organic production and labelling of organic products with regard to organic production, labelling and control
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  foodstuff;  production;  means of agricultural production
 Date Published: nan

 1.8.2014 EN Official Journal of the European Union L 230/10 COMMISSION IMPLEMENTING REGULATION (EU) No 836/2014 of 31 July 2014 amending Regulation (EC) No 889/2008 laying down detailed rules for the implementation of Council Regulation (EC) No 834/2007 on organic production and labelling of organic products with regard to organic production, labelling and control THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (1), and in particular Article 22(1) thereof, Whereas: (1) Article 42 of Commission Regulation (EC) No 889/2008 (2) allows exceptionally, until 31 December 2014, under certain conditions and when organically reared pullets are not available, for non-organically reared pullets for egg production of not more than 18 weeks to be brought into an organic livestock unit. (2) The development of harmonised organic production rules for young poultry at Union level is complex, as views on technical requirements vary widely. In order to allow more time to establish detailed rules for the production of organic pullets, the exceptional provision for using non-organic pullets should be extended for three years. (3) Article 43 of Regulation (EC) No 889/2008 allows exceptionally, for calendar years 2012, 2013 and 2014, for a maximum of 5 % of non-organic protein feed to be used for porcine and poultry species. (4) Organic protein supply has not been available in sufficient quality and quantity on the Union market to meet the nutritional requirements of pigs and poultry raised on organic farms. The production of organic protein crops is still lagging behind demand. It is therefore appropriate to extend the exceptional possibility of using a limited proportion of non-organic protein feed for a limited time period. (5) Regulation (EC) No 889/2008 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the regulatory committee on organic production, HAS ADOPTED THIS REGULATION: Article 1 Amendment of Regulation (EC) No 889/2008 Regulation (EC) No 889/2008 is amended as follows: (1) In Article 42(b), the date 31 December 2014 is replaced by the date 31 December 2017. (2) In Article 43, the second subparagraph is replaced by the following: The maximum percentage of non-organic protein feed authorised per period of 12 months for those species shall be 5 % for calendar years 2015, 2016 and 2017. Article 2 Entry into force and application This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 189, 20.7.2007, p. 1. (2) Commission Regulation (EC) No 889/2008 of 5 September 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 834/2007 on organic production and labelling of organic products with regard to organic production, labelling and control (OJ L 250, 18.9.2008, p. 1).